DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
The status identifiers for claims 23-26 must be changed to “Withdrawn”.  Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 14-17, 19, 21, 22, 27-30 and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Becker et al. (2013/0317152) in view of Augustin et al. (2013/0261236) or Breidenbach et al. (4,518,729).
Regarding claims 14-17, 19 and 32:  Becker et al. teach a coating composition comprising polyvinyl chloride,  50 phr Di(nonyl) terephthalate, which corresponds to 
Becker et al. fail to teach a compound of formula (IV).
However, Augustin et al. teach that a compound of formula (IV) is an adhesion promoter for polyvinyl chloride compositions [0001; Examples; Claims].  Augustin et al. teach the amount in claim 17 [Inventive Example].
Breidenbach et al. teach that a compound of formula (IV) is a plasticizer for polyvinyl chloride compositions (column 2, lines 16-56; Examples; Claims 1-3).  Breidenbach et al. teach the amount in claim 17 (Examples).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a compound of formula (IV) in the amounts as taught by Augustin et al. or Breidenbach et al. to the composition of Becker et al. as an adhesion promoter or as an additional plasticizer.  
Regarding claim 21:  It would have been obvious to use a mixture of different isocyanurates taught in Augustin or Breidenbach et al. in the composition of Becker et al.  It is obvious to combine separately taught prior art ingredients which perform the same function; it is logical that they would produce the same effect and supplement each other.  In re Crockett 126 USPQ 186.
Regarding claim 22:  Becker et al. teach using a mixture of polymers [0019, 0051, 0060; Claim 1].
Regarding claims 27-30:  Becker et al. teach 10 phr tributyl acetylcitrate, which corresponds to claimed formula (II) [Table 7; Example 5], and 50 phr Di(nonyl) terephthalate, which corresponds to claimed formula (I).
Becker et al. fail to teach a compound of formula (IV).
prima facie case of obviousness, see In re Malagari, 182 USPQ 549, In re Geisler 43 USPQ2d 1365 (Fed. Cir. 1997); In re Woodruff, 16 USPQ2d 1934 (CCPA 1976) and MPEP 2144.05.
Regarding claim 31:  Becker et al. teach 20 phr tributyl acetylcitrate, which corresponds to claimed formula (II) [Table 12; Example 6].
Becker et al. fail to teach a compound of formula (IV).
However, Augustin et al. teach that a compound of formula (IV) is an adhesion promoter for polyvinyl chloride compositions [0001; Examples; Claims].  
Breidenbach et al. teach that a compound of formula (IV) is a plasticizer for polyvinyl chloride compositions (column 2, lines 16-56; Examples; Claims 1-3).  Breidenbach et al. teach using a content of from about 1 to 50 wt% of the compound (column 2, lines 16-21).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a compound of formula (IV) in the amounts as taught by Breidenbach et al. to the composition of Becker et al. as an adhesion promoter or as an additional plasticizer.  The subject matter as a whole would have been obvious to one having ordinary skill in the art prior to the effective filing date of the prima facie case of obviousness, see In re Malagari, 182 USPQ 549, In re Geisler 43 USPQ2d 1365 (Fed. Cir. 1997); In re Woodruff, 16 USPQ2d 1934 (CCPA 1976) and MPEP 2144.05.



Claims 14-22 and 27-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boppana et al. (2016/0024273) in view of Augustin et al. (2013/0261236) or Breidenbach et al. (4,518,729).
Regarding claims 14, 17, 18, 20, 32 and 33:  Boppana et al. teach a coating composition comprising polyvinyl chloride [Examples] and a mixture of di(2-ethylhexyl) terephthalate and diethylene glycol dibenzoate [0011-0012, 0016] .  
Boppana et al. fail to teach a compound of formula (IV).
However, Augustin et al. teach that a compound of formula (IV) is an adhesion promoter for polyvinyl chloride compositions [0001; Examples; Claims].  Augustin et al. teach the amount in claim 17 [Inventive Example].
Breidenbach et al. teach that a compound of formula (IV) is a plasticizer for polyvinyl chloride compositions (column 2, lines 16-56; Examples; Claims 1-3).  Breidenbach et al. teach the amount in claim 17 (Examples).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a compound of formula (IV) in the amounts 
Regarding claim 15:  Boppana et al. teach that the amount of di(2-ethylhexyl) terephthalate is about 40 to 90% of the plasticizer [0018] and that the plasticizer is about 20 parts to about 200 parts per 100 parts of PVC resin [0018].
The subject matter as a whole would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention, since it has been held that choosing the overlapping portion, of the range taught in the prior art and the range claimed by the applicant, has been held to be a prima facie case of obviousness, see In re Malagari, 182 USPQ 549, In re Geisler 43 USPQ2d 1365 (Fed. Cir. 1997); In re Woodruff, 16 USPQ2d 1934 (CCPA 1976) and MPEP 2144.05.
Regarding claim 16:  Boppana et al. teach that the amount of diethylene glycol dibenzoate is about 40 to 90% of the plasticizer [0018] and that the plasticizer is about 20 parts to about 200 parts per 100 parts of PVC resin [0018].
The subject matter as a whole would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention, since it has been held that choosing the overlapping portion, of the range taught in the prior art and the range claimed by the applicant, has been held to be a prima facie case of obviousness, see In re Malagari, 182 USPQ 549, In re Geisler 43 USPQ2d 1365 (Fed. Cir. 1997); In re Woodruff, 16 USPQ2d 1934 (CCPA 1976) and MPEP 2144.05.
Regarding claim 19:  It would have been obvious to select the claimed plasticizer from the short, finite list in Boppana et al. [0011].
Regarding claim 21:  It would have been obvious to use a mixture of different isocyanurates taught in Augustin or Breidenbach et al. in the composition of Boppana et In re Crockett 126 USPQ 186.
Regarding claim 22:  Boppana et al. teach using a mixture of polymers [0015, 0023].
Regarding claims 27-30:  Boppana et al. teach that the amount of diethylene glycol dibenzoate is about 40 to 90% of the plasticizer [0018] and that the plasticizer is about 20 parts to about 200 parts per 100 parts of PVC resin [0018].  Boppana et al. teach that the amount of di(2-ethylhexyl) terephthalate is about 40 to 90% of the plasticizer [0018] and that the plasticizer is about 20 parts to about 200 parts per 100 parts of PVC resin [0018].
Boppana et al. fail to teach a compound of formula (IV).
However, Augustin et al. teach that a compound of formula (IV) is an adhesion promoter for polyvinyl chloride compositions [0001; Examples; Claims].  
Breidenbach et al. teach that a compound of formula (IV) is a plasticizer for polyvinyl chloride compositions (column 2, lines 16-56; Examples; Claims 1-3).  Breidenbach et al. teach using a content of from about 1 to 50 wt% of the compound (column 2, lines 16-21).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a compound of formula (IV) in the amounts as taught by Breidenbach et al. to the composition of Boppana et al. as an adhesion promoter or as an additional plasticizer.  The subject matter as a whole would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention, since it has been held that choosing the overlapping portion, of the prima facie case of obviousness, see In re Malagari, 182 USPQ 549, In re Geisler 43 USPQ2d 1365 (Fed. Cir. 1997); In re Woodruff, 16 USPQ2d 1934 (CCPA 1976) and MPEP 2144.05.
Regarding claim 31:  Boppana et al. teach polyvinyl chloride [Examples].  Boppana et al. teach that the amount of di(2-ethylhexyl) terephthalate is about 40 to 90% of the plasticizer [0013] and that the plasticizer is about 20 parts to about 200 parts per 100 parts of PVC resin [0018].  Boppana et al. teach acetyl tri-n-butyl citrate [0011].  Boppana et al. teach that the amount of acetyl tri-n-butyl citrate is about 40 to 90% of the plasticizer [0013] and that the plasticizer is about 20 parts to about 200 parts per 100 parts of PVC resin [0018].
Boppana et al. fail to teach a compound of formula (IV).
However, Augustin et al. teach that a compound of formula (IV) is an adhesion promoter for polyvinyl chloride compositions [0001; Examples; Claims].  
Breidenbach et al. teach that a compound of formula (IV) is a plasticizer for polyvinyl chloride compositions (column 2, lines 16-56; Examples; Claims 1-3).  Breidenbach et al. teach using a content of from about 1 to 50 wt% of the compound (column 2, lines 16-21).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a compound of formula (IV) in the amounts as taught by Breidenbach et al. to the composition of Boppana et al. as an adhesion promoter or as an additional plasticizer.  
The subject matter as a whole would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention, since it has been prima facie case of obviousness, see In re Malagari, 182 USPQ 549, In re Geisler 43 USPQ2d 1365 (Fed. Cir. 1997); In re Woodruff, 16 USPQ2d 1934 (CCPA 1976) and MPEP 2144.05.


Oath/Declaration
The declaration under 37 CFR 1.132 filed 2/2/2021 is insufficient to overcome the rejections as set forth in the last Office action.
The declaration alleges the unexpected result of an unexpectedly improved pot life wherein the paste’s viscosity will stay low during an extended period.  This is not persuasive for the following reasons:
1)  The claims are not commensurate in scope with the data provided.
2)  Comparing Example #2 and #6* in the declaration, the difference is that Example #2 has an additional 8 phr of a compound of formula (IV).  Comparative Example #6* also exhibited a low viscosity during an extended period.  Indeed, Comparative Example #6* had a lower rise in viscosity than did Inventive Example #2.
3)  The Applicant has not demonstrated unexpected results over the art cited.

Response to Arguments
Applicant's arguments filed 2/2/2021 have been fully considered but they are not persuasive. 

The Applicant has alleged that Boppana’s plasticizer is not di-(2-ethylhexyl) terephthalate.  This is not persuasive because Boppana teaches that di-(2-ethylhexyl) terephthalate is a preferred second plasticizer [0012].
The Applicant has cited the declaration filed 2/2/2021, which was addressed above.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 




Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN USELDING whose telephone number is (571)270-5463.  The examiner can normally be reached on M-F 8am to 6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


   /JOHN E USELDING/  Primary Examiner, Art Unit 1763